Citation Nr: 1617531	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 and from March 2004 to June 2005.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In October 2015, the Board remanded the Veteran's appeal for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a January 2016 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate proceedings.

In April 2014, the Veteran's private attorney indicated that he no longer wished to represent the Veteran.  In May 2014, the RO certified the appeal to the Board and copied that private attorney on that correspondence.  In September 2015, the Board sent the Veteran correspondence requesting clarification as to the Veteran's wishes regarding representation.  In a September 2015 correspondence, the Veteran responded that he wished to represent himself.  Therefore, the Board recognizes that the Veteran is pro se.


FINDING OF FACT

PTSD is not manifested by a disability picture that results in or nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claim for an increased disability rating is a "downstream" issue, in that it arose from an initial grant of service connection.  Prior to the August 2012 rating decision, the RO issued a letter in December 2011 that advised the Veteran of the evidence necessary to substantiate a claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Importantly, where, as here, service connection has been granted and an initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and relevant post-service VA treatment records and private medical records in furtherance of his claim.  Additionally, the Veteran was afforded a VA examination in April 2012.  To this end, the Board finds that the April 2012 VA examination report is adequate, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings responsive to the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As indicated above, the case was remanded in October 2015 to, among other things, afford the Veteran a VA examination to determine the current severity of his PTSD.  

The Veteran was scheduled for a VA examination in December 2015, to which he failed to appear.  His failure to attend this examination was noted in the January 2016 SSOC.  The Veteran was notified in the January 2016 SSOC that a failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  The Veteran has not provided a good cause for his failure to appear for his scheduled examination.  See 38 C.F.R. § 3.655.  In fact, in January 2016, the AMC personally contacted the Veteran by telephone.  The Veteran reported that he received the January 2016 SSOC.  The Veteran stated that he wished to waive AOJ consideration as he does not have any additional evidence to submit and to expedite his appeal to the Board.  Consequently, evidence that could have been material to the outcome of the Veteran's claim could not be obtained and the claim on appeal must be adjudicated on the evidence of record.  Id.  

The Board concludes that there has been substantial compliance with the October 2015 Board remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.






II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's service-connected PTSD is assigned a 50 percent disability rating, effective September 30, 2011.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 60 as determined by the April 2012 VA examiner and VA treatment providers.  These scores are indicative of moderate symptoms.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his PTSD.  After having reviewed the record, and for reasons explained below, the Board concludes that an increased disability rating is not warranted.

Turing to the evidence of record, VA treatment records dated in October 2011 and December 2011 include the Veteran's reported symptoms of hypervigilance, sleep impairment, difficulty with concertation, anxiety, and depression.  He explained that his depression is triggered by his employment and marital problems.  However, he indicated that he recently changed jobs, thus, his marital problems have improved.  He denied any increase in depression, loss of interest, or suicidal or homicidal ideation.  He reported that he previously owned a cleaning business and currently is employed part-time as a security guard.  As to hobbies and leisure activities, he stated that he enjoys watching football and exercising, to include bike riding and walking.  He reported that his exercise has improved his mental health, because he has lost weight and he is able to get out of house.

The October 2011 VA treatment provider found that the Veteran was casually dressed; he did not make eye contact and looked off in the distance.  His attention, concentration, judgement, and memory were grossly intact.  His thought process and content was logical.  His speech and responses were clear and relevant.  His mood was depressed and his affect was blunt.  The VA treatment provider noted that the Veteran is depressed and is aware of his mental health; however, he is unable to identify the root of his distress.  The October 2011 VA treatment provider diagnosed PTSD and a depressive disorder, not otherwise specified (NOS).  He was assigned a 55 GAF score.

The Veteran was afforded a VA examination in April 2012.  The Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation of mood, and difficulty in adapting to stressful circumstances.  The Veteran stated that he has a close relationship with his siblings.  He has been married for twenty-two years and has four children; he gets along well with his family members.  The Veteran stated that he has several friends.  He has participated in counselling at the Vet center since 2011.  He is prescribed medication for depression; he stated that his medication and counseling have improved his mental health.  As to hobbies and leisure activities, he described that he is active in his church.  He indicated that his church has provided support.  He reported that he occasionally drinks alcohol; he denied drug use.  The Veteran denied any homicidal or suicidal thoughts, or hallucinations.  He denied any behavioral problems.  He reported that he currently works part-time/ per diem as a security guard.  He works once to twice a month.  He denied any difficulty during the course of his employment.  He stated that he would like to find stable employment. 

The April 2012 VA examiner found that the Veteran was adequately groomed and casually dressed.  His eye contact, concentration, memory, and speech were within normal limits.  His thought process and content were logical, goal directed, and no overt or reported signs of psychosis, delusions, or hallucinations.  His mood was "good" and his affect was congruent with his mood.  His level of insight and judgement was good.  The VA examiner diagnosed PTSD and opined that the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning and satisfactory.  A GAF score of 60 was assigned.  

In a December 2013 VA treatment report, the Veteran reported that his sleep was stable, although he described that he wakes up frequently to check his surroundings.  He stated that he has decreased his alcohol consumption.  He described his mood as depressed; he isolates himself.  He denied feelings of hopelessness and suicidal ideation.  As to hobbies and leisure activities, he stated that he enjoys bike riding and reading the bible.  He stated that he has friends; however, he does not socialize with them.  He reported a job history as a mental health therapy aide, correctional officer, and a truck driver.  He recently had a job interview for a truck driver position.  He indicated that during the interview, he reported that he is prescribed medication for his PTSD, which also helps him sleep.  He stated that the interviewers were concerned about his prescribed medication that induces sleep.  He continues to search for other employment.  Currently, he is employed as a security guard and he is a care taker for a mobile park; he stated that he experiences irritability during the course of his employment.   

The December 2013 VA treatment provider found that the Veteran experiences hypervigilance, hyperarousal, and anxiety.  Further, the VA examiner noted that the Veteran is able to be in public, if he mentally prepares himself for waiting and unexpected loud noises.  His mood was a "little depressed."  His affect was restricted.  He was adequately groomed.  His speech was goal oriented and his impulse control adequate.  The VA treatment provider diagnosed PTSD and depressive disorder, NOS.  He was assigned a 55 GAF score.

In a January 2014 VA treatment report, the Veteran reported that his hypervigilance and anxiety have decreased with his prescribed medication.  However, during the course of his employment he continues to exhibits hypervigilance.  He stated that he had a good holiday with his family and that he continues to have a good relationship with his family. 

In the Veteran's March 2014 substantive appeal, the Veteran reported, through his former representative, that he suffers from continuous panic attacks, impaired impulse and irritability, periods of violence, difficulty adapting to stressful circumstances including work and home life, and the inability to maintain effective relationships with family, friends, and co-workers.

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with a depressive disorder, NOS.  See, e.g., VA treatment reports dated October 2011 and December 2013.  The VA treatment providers did not differentiate between symptomatology associated with the Veteran's PTSD and the nonservice-connected depressive disorder, NOS.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of that disability.

Throughout the appeal period, the Veteran's PTSD has manifested by symptoms of chronic sleep impairment, hypervigilance, depressed mood, depression, hypervigilance, hyperarousal, difficulty adapting to stressful circumstances, and anxiety.  Crucially, the findings of the April 2012 VA examination report and VA treatment records are indicative of no more than occupational and social impairment with reduced reliability and productivity.  Rather, the April 2012 VA examiner concluded that the Veteran's psychological symptomatology was indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated in the assignment of a 30 percent disability rating.  However, the Board will not disturb the 50 percent evaluation assigned by the RO.  Thus, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's PTSD.  

The Board finds that the next higher rating, 70 percent, is not warranted.  While there are a few symptoms that were reported in the April 2012 VA examination report, VA treatment reports, and the Veteran's March 2014 substantive appeal that are similar to symptoms associated with a 70 percent disability rating (namely, impaired impulse control, difficulty adapting to stressful circumstances, and inability to maintain effective relationships ) his symptoms do not arise to such frequency, duration, or severity to in result occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  See Vazquez-Claudio, 713 F.3d at 117.  For instance, the Veteran reported that he experiences irritability during the course of his employment.  See VA examination report dated April 2012.  However, despite the Veteran's general contention that his irritability provokes periods of violence as suggested in his March 2014 substantive appeal, there has been no evidence that his irritability has risen to periods of impaired impulse (such as unprovoked irritability with periods of violence.)  In fact, there is no evidence to support that the Veteran has had a history of any violence or outburst of anger.  The Veteran has consistently reported that he gets along well with his family member and friends and has not reported any periods of violence.  In fact, during the April 2012 VA examination, the Veteran denied any behavioral problems and the December 2013 VA treatment provider found that the Veteran's impulse control was adequate.  

As to the difficulty adapting to stressful circumstances, the Veteran reported such symptoms during the April 2012 VA examination and in his March 2014 substantive appeal.  However, the Veteran has indicated that he interviewed for a truck driver position and, the evidence suggested, that he did not get the position.  However, the Veteran has expressed that he continued to look for other employment.  Moreover, the VA examiner and treatment providers have noted that the Veteran is goal oriented and that he pursues a stable occupation.  Thus, the evidence demonstrates that although the Veteran had difficulty obtaining stable employment, he does not have difficulty adapting to stressful circumstances.  

With regard to the inability to establish and maintain effective relationships, the Veteran reported such symptoms during the April 2012 VA examination and in his March 2014 substantive appeal.  However, the evidence shows that the Veteran has been married for twenty-two years and that he maintains a close relationship with his family, to include his children and siblings.  See VA examination report dated April 2012.  The Veteran has indicated that he experienced marital problems; nevertheless, he stated that once he changed jobs his marital problems improved.  The Veteran expressed in a January 2014 VA treatment record that he spent the holidays with his family and that he continues to maintain a good relationship with his family.  Although, the Veteran has stated that he has friends but that he does not socialize with them, the remaining evidence demonstrates that the Veteran was shown to maintain social relationships with family members.  Accordingly, the Board finds that the Veteran's symptoms do not occur with such frequency, duration, or severity so as to result in occupational and social impairment with deficiencies in most areas.

The criteria for a 100 percent rating are not met.  The Veteran has reported difficulty concentrating.  This symptom is similar to that associated with a 100 percent disability rating (such as memory loss for names of close relatives or own name).  However, the evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  
There is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Notably, the April 2012 VA examiner found that the Veteran's concentration, memory, and speech were within normal limits.  Additionally, the October 2011 VA treatment provider found that the Veteran's concentration was grossly intact. 

Crucially, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 55 to 60, which reflects moderate symptoms.  However, the Board finds that the frequency and severity of the symptoms noted at the multiple treatment sessions and VA examination conducted during this appeal that are of the utmost significance.  As such, upon review of the Veteran's VA treatment records, April 2012 VA examination, and submitted statements the totality of the symptoms described above more nearly approximate those contemplated by the 50 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Therefore, the evidence of record does not support the schedular criteria required for an increased disability rating for PTSD at any time during the current appeal.  This claim must be denied.  

IV.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, the rating criteria specifically address the Veteran's PTSD.  As indicated above, the April 2012 VA examination report and treatment records noted the Veteran's sleep impairment, hypervigilance, depression, impaired concentration, and irritability; however, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the Veteran has consistently reported that he has been employed, part-time, throughout the appeal period and that he seeks to obtain a more stable occupation.  The Veteran has not indicated, and the record does not reflect, that his PTSD renders him unable to obtain and maintain substantially gainful employment or unemployability.  Therefore, the issue of entitlement to a TDIU has therefore not been raised by the evidence of record.



ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


